Citation Nr: 1133238	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent disability rating, effective from September 21, 2004. 

The Board in September 2009 remanded the claim for additional development, and it now returns to the Board for further appellate review. 


FINDINGS OF FACT

1.  For the entire initial rating period beginning on September 21, 2004, the Veteran's service-connected PTSD has been manifested by no more than occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to such symptoms as impaired mood and sleep impairment, though generally functioning satisfactorily with routine behavior, self-care, and conversation normal.

2.  For the entire initial rating period beginning on September 21, 2004, and for any interval during that period, the weight of the evidence has been against the presence of disability due to PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances in motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

For the entire initial rating period beginning September 21, 2004, the greater weight of the evidence is against a higher disability rating than the 30 percent assigned for PTSD, and is against a higher disability rating than the 30 percent assigned for any interval during that rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any.

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This appeal arose from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  VCAA notice for the claim for service connection for this disorder was furnished to the Veteran in October 2004, prior to RO's initial adjudication in April 2005 granting service connection and assigning the initial rating for PTSD.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and the U.S. Court of Appeals for Veterans Claims (Court) have held, that once service connection is granted following initial VCAA notice and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding the appealed initial rating issue.  

In any event, criteria to address the downstream issue of disability rating for PTSD was addressed by an appeal process election notice in April 2006 (including Decision Review Officer election notice, with the Veteran declining DRO election by a May 2006 response) as well as by a SOC in July 2006 and a SSOC in June 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (requiring more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date).  The Veteran was effective informed of ratings to be assigned based on changes in the level of disability, by these notices.  

The Veteran has received all essential notice addressing the initial rating claim, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and examination records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay evidence.  The Board finds that the claims file as a whole includes adequate competent evidence to allow the Board to adjudicate the claim on appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

VA duly afforded the Veteran VA examinations in April 2005, March 2006, March 2007, and February 2008, which adequately addressed the medical questions raised by the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the claims file was not reviewed by all these examiners, it was reviewed by some of these examiners, and the remainder of the examiners had the benefit of the findings noted upon prior examinations where the file was reviewed, as well as the benefit of review of pertinent evidence in VA digital records and by examination of the Veteran.  This included review of the Veteran's history of PTSD disability as well as other disability, his history of self-reporting of evidence and the credibility of such reporting, and the history of unrelated accidents, injuries and resulting disabilities.  The Board finds that these examinations, taken as a whole, are adequate for purposes of the Board's adjudication herein.  Thus, the Board finds that further examination is not necessary.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  This adequacy holds notwithstanding the Veteran's assertions of entitlement to a higher initial disability rating than that assigned particularly based on findings and conclusions of these examinations.

The Board also finds that the development required by the Board's prior remand in September 2009 has been substantially fulfilled.  This included obtaining SSA records and RO or Appeals Management Center (AMC) readjudication of the claim.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

II.  Claim for a Higher Initial Rating for PTSD

A.  Applicable Law

For the Veteran's PTSD, the RO has assigned an initial 30 percent evaluation effective from the September 21, 2004, date of the grant of service connection.  An appeal from the initial assignment of a disability rating, as in this case, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, supra, at 494- 95 (lay person may provide eyewitness account of medical symptoms).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings, in pertinent part, as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  30%

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  50%

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  70%

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  100%

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale, and a score assigned thereon, reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

Upon a VA examination for compensation purposes in April 2005, the examiner was asked to address questions of etiology of the Veteran's claimed PTSD as related to in-service stressors, and this was thus not considered an examination specifically addressing the nature and severity of the Veteran's PTSD (for which purpose additional examinations were afforded the Veteran, as discussed below).  Nonetheless, the examiner made many pertinent findings.  The examiner noted the Veteran's reported difficulties with psychiatric medications to control his symptoms, with complained-of ineffectiveness and side effects.  He also was noted to be taking medication for sleep difficulties.  

The April 2005 examiner noted the Veteran's self-reported history of successful employment, including most recently self-employment as a carpenter for ten years until he closed that business following his automobile accident in 1993.  The Veteran asserted that he had a good business and a good reputation as a carpenter, with a lot of referral business.  He reported currently working 18 to 20 hours per week repairing computers at his community college, as well as carrying a full-time college course load.

The Veteran complained at the examination of symptoms including sleep impairment and intrusive thoughts of Vietnam.  He reported being able to work by himself on computer work indefinitely, but having agitation when around people.  He also complained of some night sweats and cold sweats at times during the day.  He reported having anger about small things, and driving to a lake to calm down rather than "exploding or hurting someone."  He reported a current 22-year marriage, but with repeated separations due to his anger and irritability.  He reported at times becoming preoccupied with memories of Vietnam, at which times he would also sit by a lake.  He also reported having a loaded shotgun by his door and a loaded pistol by his bed since returning from Vietnam, which behaviors the examiner ascribed as hypervigilance associated with his PTSD.  The examiner noted the Veteran's history of an automobile accident in 1993 with whiplash and resulting ongoing considerable neck pain, currently necessitating his alternating between sitting and standing when attending classes for his current educational pursuits.   

While asserting socially impairing anger and irritability, the Veteran nonetheless reported that he had made friends in his school classes.  He also reported hobbies including leather work and metal detection.  He asserted that his anger difficulties included throwing objects and 'shouting matches' with his wife, as well as some past physical or verbal 'altercations' with other persons.  He reported recently slapping a fellow student with a cane for talking too much.  

Upon the April 2005 VA examination interview, the examiner's observations were substantially similar to those of the March 2007 VA examiner for compensation purposes, as detailed below.  The April 2005 examiner assessed that the Veteran's functioning was impaired by sleeplessness and intrusive memories related to Vietnam, and further noted that the Veteran's problems primarily pertained to close interpersonal relationships, based on reported difficulties with anger and irritability.  The examiner diagnosed mild PTSD and assigned a GAF score of 62.  

In a March 2006 notice of disagreement (NOD) with the appealed rating decision which granted service connection for PTSD, the Veteran made several assertions concerning his symptoms.  He averred that his "panic attacks have increased again" and that this in turn made him "very irritable and hard to be around."  He contended that he would "shudder" from any loud noise, that he kept loaded pistols and shotguns in his home and was "not afraid to use them," that he had impaired memory, that he could not make or keep friends due to his "mood swings and angry dispositions," and that his wife was constantly badgering him due to this moodiness and that this in turn might lead to divorce.  He further informed that when he last saw his psychiatrist he had been placed on Zoloft for these mood swings, but the medication was not working and as a result it took the Veteran a year to manage seeing his psychiatrist again.   He added that he had impaired sleep including having dreams about Vietnam and awakening in a cold sweat, and then being unable to return to sleep.  He further asserted that most nights he would stay awake 

until between two and four in the morning to avoid these dreams.  He also asserted that if he were not unemployed due to physical disability, he would be unable to work due to his "mood swings and disposition."

The Veteran was afforded a further VA examination for compensation purposes to address his PTSD in March 2006.  The psychiatric findings and conclusions upon that examination are addressed in the detailed discussion of the Veteran's March 2007 VA examination, below.  The March 2006 examiner notably found the Veteran substantially disabled due to an automobile accident in 1993, and remarked upon his exaggerated responses to MMPI-II testing.  The examiner also noted that the Veteran showed superior intelligence, including based on Wechsler Adult Intelligence Scale III testing.  The examiner also noted records of treatment indicating problems associated with physical pain, and that the Veteran was going through a divorce.  The Veteran endorsed sleep problems with nightmares two to three times per week, including nightmares of Vietnam.  Interview examination findings were substantially consistent with those noted upon the March 2007 VA examination.  

In his substantive appeal on VA Form 9, submitted in August 2006, the Veteran made comments apparently responsive to the VA examination report in March 2006, asserting that he had bad dreams weekly, not monthly, that his mood was actually "very bad" most of the time though it might appear pleasant because he tried hard not to show it; that his memory was also "very bad;" that he avoids all meets due to his moods; that his depressed moods were not due to back pain or stress at school or marital problems but rather were due to flashbacks of Vietnam.  The Veteran further strongly asserted that the examiner's assessment that he was "somewhat exaggerating" his symptoms was nonsense (using a stronger term), noting that the examiner "doesn't live inside my head." The Veteran further asserted, "The somewhat exaggerating is definitely something I want taken care of." (emphasis in the original)

An October 2006 VA pain management clinic treatment reflects the Veteran's complaints of dislike of the morphine he is taking for pain, due to side effects of drowsiness impacting his work in computer classes at a community college.  The physician provided instruction and support for the Veteran to wean himself off morphine.  The treating physician then noted that the Veteran's interests included leather work and metal detection, and that he was able to bathe, walk, dress himself, do food shopping, cooking, and house cleaning, even while he had been physically disabled approximately for 10 years following a motor vehicle accident.  

Private treatment records obtained from Carefirst Medical Associates in January 2007 document the Veteran's treatment following a May 2005 accident when the Veteran was rear-ended and his head struck the rear glass of his truck.  These treatment records document the Veteran's reports of memory loss, headaches, difficulty concentrating, and insomnia all following this automobile accident, with no mention of any symptoms of memory loss, concentration difficulties, or sleep impairment pre-dating that injury. 

At a March 2007 VA mental health outpatient treatment, the Veteran was noted to be maintained for both multiple physical ailments and PTSD.  He reported having ongoing dreams of being under fire in Vietnam at least twice weekly, and reported sleeping four to five hours per night.  While the Veteran was referred to anger management classes, he had not yet started these.  He was noted to be attending school, and having bad days when he felt overwhelmed by school or when in pain.  While he had good days and bad days, he denied mood swings and also denied suicidal or homicidal ideation.  The examiner noted that the Veteran was appropriately dressed with fair hygiene.  He was cooperative and polite, spontaneous and fluent in his speech, and congruent and goal-directed in his thought processes.  He also denied auditory or visual hallucinations, delusions, and ideas of reference.  The examiner found the Veteran's insight and judgment fair, and assessed chronic PTSD with continued mood swings.  

At a March 2007 VA examination to assess the Veteran's PTSD for compensation purposes, the examiner noted that the Veteran was living with his wife of 24 years, and that he was currently in college and would be finishing in May with three associate's degrees focused on computer fields.  The examiner noted that the Veteran planned to go to the University of Texas in the Fall to begin a master's degree.  A recent history was noted of the automobile accident in 1993, as well as two additional crashes in 1995, with one in 1995 knocking him unconscious and resulting in his reportedly at times having difficulty focusing.  He had retired from his carpentry business following the 1993 accident.  

At the March 2007 examination, the Veteran reported enjoying leisure activities which included yard work and fishing.  The examiner did not have the claims file for review, but was able to review online records of mini-mental status examination, clinical interview, and MMPI-2.  These showed the veterans' current PTSD diagnosis and multiple psychiatric medications.  The examiner noted a diagnosis of mild PTSD with a GAF of 62 assigned upon VA examination for compensation purposes in April 2005, and a diagnosis of mild PTSD with a GAF of 65 assigned upon VA examination for compensation purposes in July 2006.  The examiner further noted that the July 2006 examiner reviewed MMPI testing results showing that the Veteran had provided a "highly exaggerated" MMPI profile of his PTSD symptoms, invalidating that test.  The March 2007 examiner noted that the current examination was nonetheless necessitated by the Veteran's assertion that he was angry about this finding of invalidity, and that he believed his PTSD symptoms were worse than when he was last examined, so that his rating should be increased.  

The March 2007 VA examiner noted that, while treatment records over the prior year-and-a-half reflected mental health care with complaints of PTSD, the Veteran's medication management notes informed of increased depression in December 2006 associated with his back pain and marital conflict, but with improvement shown in March 2007.  Treatment records were also noted showing him feeling overwhelmed by school burdens.  The examiner noted the Veteran's physical conditions including musculoskeletal conditions with chronic pain, hypertension, diabetes, and COPD.  The Veteran reported having dreams about Vietnam once or twice weekly, mood swings, and having sleep difficulties with nightmares two to three times weekly, becoming readily angered, and disliking people and trying to avoid being around people.  He asserted that his PTSD symptoms had become more bothersome since he had ceased work in 1993 due to disability.  

Upon the March 2007 VA examination interview, the Veteran presented appropriately with spontaneous affect;  normal, clear, productive speech; good reasoning and verbal comprehension; and thoughts logical, coherent, and relevant.   He cooperated with the examination, though he was noted to be "fairly angry and bitter." The examiner noted fair concentration, which the examiner believed might be related to the Veteran's self-reported difficulties with short-term memory, which in turn might be related to head trauma in the automobile accidents in the 1990s or related to a history of recent possible stroke with mild hemiparesis.  

The Veteran further reported at the March 2007 examination that his asserted mood swings consisted of intervals of feeling angry, rather than intervals of elevated mood.  He also complained of persistent anger and irritability, and consistent depression present most days.  He endorsed some anhedonia and fatigue.  The examiner noted that the Veteran did not meet criteria for major depression, with delusions absent and suicidality denied, though he endorsed at times feeling homicidal, and he did have outbursts of anger at times.  He reported recently striking another student in class with a cane for talking out of turn.  

The March 2007 VA examiner assessed that the Veteran had some social impairment associated with his PTSD due to anger and irritability.  Based on the self-reported chronology, the examiner assessed that much of the Veteran's symptoms were due to his automobile accident with head trauma in the 1990s rather than due to PTSD.  The examiner concluded that disability due to his PTSD consisted of some social and occupational impairment that was mild.  Upon MMPI-II testing, the Veteran's responses were found exaggerated but the examiner nonetheless found them interpretable.  The examiner assessed a GAF of 62 and mild PTSD.  The examiner reiterated that some asserted cognitive impairments such as memory and concentration appeared related to his past head injury in automobile accidents, rather than due to PTSD.  The examiner also noted that the Veteran's mood shifts (with endorsed anger and irritability) were likely attributable to his chronic pain, also due to the automotive injuries.  


Upon a VA general examination for compensation purposes in July 2007, the Veteran's history was noted of various occupations until working as a carpenter for 20 years, with whiplash injury in June 1993 and pain persistent since that time, and an MRI revealing of disc herniation at C4-C5 and C5-C6.  Also noted was a history of stroke in 1997 with residual left upper extremity sensory and motor impairment including weakness.  Also noted was a history of diabetes over the past 10 to 12 years.  The examiner concluded that the Veteran would be unable to perform carpentry work due to cervical and myofascial pain, but that he could perform desk work which did not require use of the left hand.  

In a written statement submitted in July 2007, the Veteran asserted that he had difficulty getting along with others, and most often failed to do so because a wrong word would "put me over the top and I would explode."  The Veteran also contended that he had substantial impairment in mental functioning including memory "up until the spring of 2001," with those difficulties in mental functioning having "plagued [him] for 36 years."

At a September 2007 VA treatment the Veteran was noted to have brought his paperwork for his PTSD claim, seeking assistance with an increased rating.  He then asserted that his mood was depressed and that he had recurrent dreams and nightmares.  He further contended that his hands shook, that he was anxiousness, and that he awakened with sweats at night, getting only four to five hours of sleep per night with frequent awakenings.  However, he denied suicidal or homicidal ideation, denied auditory or visual hallucinations, and denied manic or hypomanic symptoms.  

The September 2007 treating psychiatrist noted that the Veteran was taking methadone for pain control.  He also noted that the Veteran was cooperative and polite, oriented times four, attentive during the interview, and goal-directed and congruent in his thinking.  The examiner also found no paranoia, delusions, or ideas of reference.  The examiner found the Veteran's insight and judgment to be fair, and assessed chronic PTSD with recent worsening symptoms.  

At a VA examination in February 2008 principally addressing the Veteran's claimed PTSD, the examiner reviewed the claims file and VA medical records, and conducted a psychological interview.  The examiner noted the Veteran's past VA examinations addressing his claimed PTSD in April 2005, July 2006, and March 2007, with assigned GAF scores at those examinations only varying between 62 and 65.  The examiner also noted the past VA examination assessments of only mild PTSD with most difficulties attributed by examiners to the Veteran's multiple past automotive accidents.  The examiner also noted that the Veteran had taken issue with those past medical assessments, and had asserted that in fact most of his disability was due to his PTSD, as he asserted in a statement submitted in August 2007.  The examiner also observed that the Veteran's treating psychiatrist for approximately the past one-and-one-half to two years had assigned a GAF score of 55 over the interval between March 2007 and September 2007.  

At the February 2008 VA examination, the Veteran complained of symptoms including moodiness, inability to get along with others, sleep difficulties, nightmares, night sweats, being short-tempered, difficulty concentrating, hypervigilance, and having intrusive memories of Vietnam.  He further asserted that these symptoms were ongoing without remission since Vietnam, and that they were severe.  

The February 2008 examiner noted that the Veteran had been under VA care for psychiatric difficulty since early 2006, with medications for PTSD symptoms.  The Veteran reported that a recently started medication had afforded his first relief from sleep difficulties since his Vietnam service, though he contended that he still had sleep difficulties.  The examiner noted that the Veteran also took multiple pain medications daily.  The Veteran reported that he was currently a full-time college student and was doing fairly well, achieving a 3.5 grade point average the prior semester.  He further informed that he had earned three associate's degrees, with one earned most recently in May 2007, and had also earned two certificates.  He reported that he was currently in his second semester working on a bachelor's degree in industrial technology.  He said those efforts were going fairly well despite his having a considerable amount of homework.  He further reported that he had been receiving Social Security disability benefits for his back and neck since the mid 1990's.  He reported not having worked at all since the prior VA examination for compensation purposes in September 2007.  He reported a past history of various occupations until he went into business for himself as a carpenter in the 1980s and performed that work for approximately 10 years until he closed his business following an automobile accident in 1993.  He not having worked since 1993 or 1994.  

At the February 2008 examination the Veteran contended that his social functioning was considerably impaired, with a 'rocky' relationship with his current wife of 25 years, including their sleeping in separate rooms and being unable to get along.  He further asserted that his night sweats and nightmares caused them to sleep separately.  His wife also reportedly was hostile to him about his complaints, medications, and not working.  He was reportedly getting along well with his 24-year-old son, who shared their trailer, sleeping on the couch.  The Veteran further reported that he spent much of his time studying, and spent his free time gardening.  

He presented at the February 2008 examination disheveled, with only fair hygiene.  However, at the examination his memory was intact to testing, as were his concentration and attention, his ability to abstract, and his social judgment.  He did not then contend that his psychological problems impaired his activities of daily living, though he contended that he had difficulty concentrating and so had to spend ten times more time studying than the ordinary student.  The examiner averred that the Veteran displayed only a fair level of psychological insight.  

The February 2008 VA examiner deferred any assessment of Axis II disorders, and concluded that the Veteran had ongoing PTSD with a past history of alcohol abuse likely part of an effort at controlling or suppressing PTSD symptoms.  That examiner assigned a GAF of 55, and noted the Veteran's self-report of difficulties with "occupational adjustment" (the examiner's words), including past difficulties when employed.  

The Board notes that the unkempt and disheveled presentation of the Veteran at his February 2008 examination is consistent with his other efforts to secure increased disability benefits, and is quite inconsistent with the generally high functional capacity he has displayed in his educational efforts, as well as in VA psychological interviews, with apparent lucidity and absence of impairments in interpersonal interaction.  A review of the records obtained from SSA reveals a questionnaire completed by the Veteran in December 1997 in support of his Social Security disability claim, in which he reported being essentially completely incapacitated due to pain and dysfunction associated with physical impairments following multiple automobile accidents, with reported inability to concentrate, forgetfulness, and his mind wandering, as well as asserted multiple mini-strokes leaving him with additional impairment on the left side.  The assertions of impairment are generally undermined by medical evaluations of record, and his own successes in academic pursuits which substantially contradict his December 1997 assertions of significantly impaired lucidity and memory capacity.  

The Veteran's apparent ambivalence toward truthfulness is also in evidence in his report of smoking history as contained within VA treatment records.  At a June 2007 medical treatment visit he reported that he had quit smoking over seven years ago, while at other visits his narrative changed.  At an August 2007 visit he reported smoking approximately one-and-a-half packs per day and said he was not ready to quit.  Other records document his self report of an ongoing smoking habit since the age of 14.  Similarly, the Veteran's report at his February 2008 examination of not having worked since 1993 or 1994 is directly contradicted by his own assertions at the April 2005 VA examination, when he reported working 18 to 20 hours weekly repairing computers while also maintaining a full course load in college.  In short, the Board finds considerable contradictions within the record.  Many of the Veteran's contradicted or contradictory statements appear to be attributable to his efforts at securing additional disability benefits, both from SSA and from VA.  

The Board finds that the Veteran's assertions of symptoms of PTSD are rather consistently unsupported by the balance of the record, including his own admitted successes in educational pursuits, his interest in hobbies, his getting along well with his son, friendships made in his classes, and generally the absence of objective support for more than mild psychological impairment associated with his claimed PTSD.  Despite the Veteran's assertions of explosive anger in his July 2007 statement or his assertions of panic attacks in his March 2006 NOD, there is no corroboration of these, either in observations by treating or examining medical personnel, by any record of criminal charges associated with assaults or other violent acts, or by any statement by any credible lay witnesses.  The Board concludes that these assertions of explosive anger and panic attacks associated with PTSD are merely part and parcel of the Veteran's self-serving assertions in pursuit of secondary gain, to which the Board finds no credibility attaching.  The Board similarly attaches no credibility to the Veteran's assertions of severely impaired sleep and general incapacity to function as both due to PTSD, as he asserted in theMarch 2006 NOD.  Instead, the private medical records from Carefirst Medical Associates portray memory and cognitive difficulties as well as sleep impairment as arising from a head injury in an automobile accident in May 2005, with those records documenting no report of such symptoms prior to that accident.  

The Board also attaches little credibility to the narrative provided by the Veteran's brother in a July 2006 submission, wherein the brother asserted that the Veteran was a happy-go-lucky soul who was nonetheless "never afraid of anything" prior to his venturing to Vietnam, but that upon his return he was a "changed man" who looked "tired and haunted."  Assertions in that letter, such as, "I know he left pieces of his soul over there and brought demons home in their stead," "I'm sure this demon-ridden man has my big brother still in there somewhere," and "My big brother is a gentle, artistic man who takes responsibility and great pride in everything he does,  He is not this mean tempered brute that walks in [the Veteran's] skin," lead the Board to conclude that the Veteran and his brother are similarly prone to exaggeration and representations straying far from reality as supported by objective or otherwise corroborating evidence within the balance of the record.  The Board thus concludes that these statements are not reliably indicative of the nature or severity of symptoms of the Veteran's disability.  While the Veteran and his brother are competent to address observed symptoms of the Veteran's PTSD, the Board finds little or no credibility in their statements of such symptoms due to their hyperbolic nature, with such exaggerations motivated to further the Veteran's disability claim.  See Jandreau; Caluza, supra.  


The Veteran at his February 2008 VA examination presented disharmony in his marriage as supportive of his PTSD claim.  However, he also then reported that his wife was continually voicing displeasure with his selfishness, his failure to pursue gainful employment, and his ongoing complaining.  Thus, the disharmony in the Veteran's marriage appears substantially due to the Veteran's actions or inactions and his wife's disapproval of those actions or inactions, rather than due to any symptoms of PTSD.  

It is notable that no significant impairment in concentration was objectively in evidence at VA examinations either for treatment or compensation purposes as reflected in the record.  The Veteran's assertions in his July 2007 submitted statement that his mental functioning was greatly impaired until the spring of 2001 is also not supported by any corroborating evidence, and would appear undermined by his running of his own carpentry business prior to a 1993 automobile accident, and his capable pursuit of SSA benefits and multiple college degrees thereafter.  

The Veteran also notably mischaracterized his academic progress in his July 2007 statement, asserting that he took six years to obtain an associate's degree.  This contrasts with his admission at the February 2008 VA examination that he had earned not one but three associate's degrees as well as two certificates, and that he was further working on a bachelor's degree.  It thus appears clear that the Veteran's propensities for exaggerations, and possibly falsehoods, are substantially directed at portraying himself as suffering significant impairment due to his PTSD, even in the face of considerable recent academic achievement despite asserted severely disability physical disability and associated ongoing chronic pain for which he has received SSA disability benefits since approximately 1993.  This is entirely consistent with the MMRI profile obtained in July 2006 suggesting a high degree of exaggeration of symptoms of his PTSD, and with past VA psychiatric examiners' findings of no more than mild PTSD.  

Despite the Veteran's asserted social impairment related to anger and irritability, he reported in April 2005 making friends with his fellow students.  Despite reported panic attacks, sleep impairment, and mood variability, the Veteran has been highly productive and successful in his educational pursuits.  Despite reported depression, he has apparently not failed to pursue avocations, with hobbies reported in April 2005 including leather work and metal detection, and those reported in March 2007 including gardening and fishing.  In short, the Veteran appears successful in social and vocational spheres as well as in leisure pursuits, despite significant asserted impairment or disability due to physical injuries in automobile accidents as well as some possible cognitive issues of memory and concentration impairment associated with those accidents and related chronic pain.  When considering the medical attribution of his irritability and anger in substantial part to his chronic physical pain, it is difficult to discern any significant disability due to the Veteran's PTSD.  The March 2007 VA examiner's assessment of considerable impairment secondary to automobile injuries is consistent with the Carefirst records showing the Veteran suffering from memory impairment, difficulty concentrating, and insomnia following an automotive accident with head injury in May 2005, and these records are entirely consistent with the Veteran's attribution of such symptoms to PTSD.  

Reviewing the record as a whole and considering the credibility and reliability of the evidence presented, the Board concludes that the rather consistent assessment of mild PTSD by VA examiners for compensation purposes between 2005 and 2007 to be substantially supported by the balance of the record.  Those mild assessments are in turn consistent with the GAF scores in the low to mid 60s assigned by those examiners, reflecting some mild symptoms or some social or occupational difficulties but generally functioning pretty well.  See Carpenter v. Brown.  

The Board finds that the aberrant assessment by the February 2008 VA examiner is inconsistent with other findings, not due to any worsening in disability, but due to that examiner's failure to appreciate what the March 2007 examiner discerned, namely that irritability and disharmony in marital relations, to the extent actually present and not exaggerated, is most likely secondary to chronic pain rather than any symptom of PTSD.  The February 2008 VA examiner also apparently failed to appreciate this notably intelligent claimant's degree of competence in exaggerating his reported symptoms including in his reports to that examiner.  


The Board similarly does not consider the Veteran's treating psychiatrist's assessments between March 2007 and September 2007 of a GAF score of 55 to be an accurate evaluation of the severity of the Veteran's PTSD, because that psychiatrist relied substantially on the Veteran's assertions of severity of his PTSD and symptoms attributable to PTSD, whereas the Board has herein concluded that he has demonstrably exaggerated his symptoms of PTSD and has attributed symptoms to his PTSD which are most likely residuals of automobile injuries and stroke, inclusive of some neurocognitive memory and concentration  impairment (to the extent present) associated with head trauma and/or stroke, and impairments in mood including irritability or anger associated with chronic pain following whiplash injury.  The Board thus attributes greater probative weight and value to the VA examiners between 2005 and 2007, and less weight to the recent treating psychiatrist and the February 2008 VA examiner, to conclude that the evidence preponderates in support of the conclusion that the Veteran's PTSD continues to be mild, and is not worsening.

Weighing all the evidence presented - including the Veteran's and his brother's cognizable statements of current and past symptoms (with due consideration of their assessed quite limited credibility and hence limited weight), the multiple VA examinations and their findings, findings in treatment records, and the objective evidence of the Veteran's functional capacities including based on his academic achievement despite physical disabilities and allegedly disabling chronic pain as well as alleged limited concentration - the Board concludes that the Veteran's PTSD most nearly approximates disability characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as impaired mood and sleep impairment, though generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  This equates with the already assigned 30 percent disability rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds the preponderance of the evidence against the presence of disability due to PTSD warranting the next-higher, 50 percent evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The Board finds the weight of the evidence against social and occupational impairment with reduced reliability and productivity due to symptoms of PTSD.  Absent are such associated symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; and impairment in short and long-term memory (with any actual memory impairments here attributed to other causes).  The Board notes in this regard that while the Veteran has asserted memory impairment and social impairments of significant severity associated with his PTSD so as to justify a higher disability evaluation, evaluation at examinations have not shown significant memory impairment and the Veteran's exaggeration on mental health testing and his dissembling as otherwise already noted lead the Board to conclude that his assertions of significant social impairment and memory dysfunction associated with PTSD are not to be deemed credible.  Rucker; Caluza.  Other evidence of record simply does not support those assertions so as to otherwise support a higher evaluation.  The VA examiner in March 2007 credibly reviewed the record and weighed factors likely causally associated with asserted symptoms including memory and concentration impairments and mood dysfunction including anger and irritability, and attributed memory and concentration impairments to effects of head trauma in automobile accidents in the 1990s, and the anger and irritability to chronic pain also as associated with the automobile accident residuals including cervical spine injuries.  That examiner found the Veteran's chronology of symptoms consistent with these conclusions, and the Board does not find the contrary assertions by the Veteran seeking to attribute a substantial portion of these symptoms to his PTSD to be adequately supported by the balance of the record to outweigh these conclusions by the March 2007 examiner.  

The Board finds that for the entire disability rating period in question a higher disability evaluation than the 30 percent assigned is not warranted for any interval therein, with the evidence not credibly indicating the presence of any interval of higher levels of disability due to PTSD.  The Veteran's steady academic progress, continued personal interests, adequate interpersonal interactions as supported by reports of friendships with fellow students and the quality of interactions upon VA examination interviews, undermines any suggestion within the record of intervals of greater disability associated with the Veteran's PTSD.  Thus, the Board concludes that staged ratings for the Veteran's PTSD are not warranted.  Fenderson v. West.  

The Board has further considered whether the Veteran's PTSD warrants referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to this disability are contemplated in the currently assigned 30 percent rating under DC 9411.  The evidence does not reflect frequent periods of hospitalization or marked interference with employment due to PTSD.  There is no exceptional or unusual disability picture not contemplated by the regular schedular standards.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Because the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating, extraschedular referral is not warranted.

The Board also notes the Veteran's assertions of unemployability due to his PTSD, including as voiced in his March 2006 NOD.  Besides his 30 percent rating for PTSD, he has a 20 percent rating for diabetes mellitis, a 10 percent rating for tinnitus, and a 0 percent rating for hearing loss, with a combined service-connected disability rating of 50 percent.  However, as discussed at length above, he has significant non-service-connected disabilities which caused him to retire in 1993, and the record does not contain any objective evidence to support a finding that he is rendered unemployable by his service-connected disabilities alone.  See 38 C.F.R. § 4.16(b); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD, for the entire initial rating period beginning September 21, 2004, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


